NUMBER 13-14-00366-CV

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                               CORPUS CHRISTI - EDINBURG


                                   IN RE MICHAEL McCANN


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Michael McCann, proceeding pro se, filed a petition for writ of mandamus

in the above cause on July 3, 2014 through which he seeks to compel the trial court to

serve process on the defendants in the underlying suit without payment. See TEX. R. CIV.

P. 106, 145. 2




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2 That same day, relator also filed a “Motion for Leave to File a Writ of Mandamus.” Relator's

motion for leave to file his petition for writ of mandamus is dismissed as moot. The Texas Rules of Appellate
Procedure no longer require the relator to file a motion for leave to file an original proceeding. See generally
TEX. R. APP. P. 52 & cmt.
       Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). In addition to other

requirements, relator must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is

clear that relator must furnish an appendix or record sufficient to support the claim for

mandamus relief. See id. R. 52.3(k) (specifying the required contents for the appendix);

R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not met his burden to show himself entitled to the relief

sought. In addition to other deficiencies, relator has not filed an appendix or record in

support of the petition for writ of mandamus.        Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

Delivered and filed the
7th day of July, 2014.




                                             2